Williams, J.
thought the action of detinue, did not survive to the representatives of a deceased person.
M’Coy, J.
did not think proper to alter the opinion he had delivered at the last term.
And the cause was left open.
*** During the argument of this cause, it appeared to be conceded by the counsel for the plaintiff, Mr. Harris, and his honor Judge Williams, that the wager of law, having never been recogized in this state, that part of the common law, which authorizes the admission of that species of evidence, is not in force here. Gen. Davie, and his honor Judge M’Coy, did not intimate an opinion on that point. Quære de hoc.